Citation Nr: 1802245	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to Dependent's Educational Assistance benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of a disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); Snuffer v. Gober, 10 Vet. app. 400 (1997).  

The Veteran seeks a rating in excess of 70 percent for service-connected PTSD.  In October 2015 (the Board notes that the letter itself is dated in October 2014, although it appears to have been submitted in 2015), the Veteran's representative submitted a statement indicating that the Veteran's PTSD has continued to increase in severity and that the evidence supports such an increase in disability so as to warrant a new examination.  

Here, the Board observes that the Veteran has not been afforded a VA examination in connection with his claim since March 2013, nearly five years ago.  Given the Veteran's representative's statement that his disability continues to worsen, and the length of time between the most recent examination and the present, the Board will remand the claim so that a new examination may be conducted to assess the present severity of his service-connected posttraumatic stress disorder.

Regarding the remaining claims on appeal, for TDIU and Dependent's Educational Assistance, because the outcome of the increased rating claim will have a direct bearing on the adjudication of those claims, they must be remanded as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The RO should obtain any outstanding VA treatment records that are not already associated with the claims file.

2. Schedule the Veteran for a new psychiatric evaluation in connection with his increased rating claim.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran and provide a detailed description of the Veteran's symptoms associated with his service-connected PTSD.  The examiner should also provide an opinion as to whether his service-connected disabilities, either alone or in combination, would prevent the Veteran from obtaining and maintaining gainful employment.   

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




